DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-13 and 16-20, in the reply filed on June 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-15 have been withdrawn from consideration as being directed towards the non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the at least one layer comprising PEN, copolymers, and/or blends thereof as a binding component.”  It is unclear if the “copolymer” refers to any copolymer that functions as a binding component or is intended to be a copolymer of PEN.  Additionally, PEN should be spelled out as polyethylene naphthalate the first time discussed in the claims for clarity 
Claim 2 recites the limitation “wherein the binding component comprises a more or less deformed fiber structure up to a completely fused continuous phase.”  The term "more or less deformed" in claim 2 is a relative term which renders the claim indefinite.  The term "more or less" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how deformed the fiber structure needs to be in order to be considered a more or less deformed fiber structure.
Claim 9 recites the limitation “the thermal treatment” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the matrix fibers” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not positively recite matrix fibers.  Matrix fibers are claimed in claim 9.  It is unclear whether claim 10 intends to depend on claim 9 or intends to require the fabric to comprise matrix fibers.
Claim 11 recites the limitation “the matrix fiber sheath” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not positively recite matrix fibers.  Matrix fibers are claimed in claim 9 and claim 10 has matrix fibers comprising a matrix fiber sheath polymer.  It is unclear whether claim 11 intends to depend on claim 9 or 10 or intends to require the fabric to comprise matrix fibers.
Claim 13 recites the limitation “wherein a proportion of the PEN, its copolymers, and/or blends is 5 to 95 wt% based on a total weight of the fabric.”  There is insufficient antecedent basis for “the PEN its copolymer, and/or blends” limitation in the claim (emphasis added).  It is unclear if the claim intends to further limit the previous copolymers to only being PEN copolymers or merely refers back to the previously claimed PEN, copolymers, and/or blends thereof.
Claims 3-8, 12, and 16-20 are rejected based on their dependency on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, 12-13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/049027 to Freudenburg.
NOTE: US Pub. No. 2016/0222557 to Jarre is being used as an English translation of WO 2015/049027 for prior art mapping.
Regarding claims 1-2, 4, 7, 12-13, and 19, Jarre teaches a fabric sheet (textile fabric) comprising a main body (base body) containing at least one ply (layer) comprising at least one fiber containing a first polymer and a second polymer (Jarre, abstract, 0044-0046, 0064). Jarre teaches the second polymer being polyethylene naphthalate (PEN), its copolymer, or mixture (Id., para 0037) and teaches the first polymer being polyester, including polyethylene naphthalate, their copolymers and/or mixtures (Id., para 0038). Jarre teaches fibers comprising the first polymer embedded in the second polymer in a coaxial arrangement and being used as a binder fiber (Id., para 0044-0047), reading on core/sheath binding fiber and the PEN containing polymer as a binding component within the at least one ply (layer). Jarre teaches specific embodiment using PEN and a temperature being apply above a glass transition In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 2, Jarre teaches the first polymer partly or wholly fill the voids between the fiber (Jarre, para 0053), which appears to read on the binding component comprising a more or less deformed fiber structure, as best understood by Examiner.
claims 4 and 19, Jarre teaches the sheet product having good thermal stability (Jarre, para 0032-0034, 0040, 0053). Jarre also teaches the sheet product having sufficiently high mechanical strength at high temperatures (Id., para 0027) Regarding the claimed percent reduction in a maximum tensile force and/or increase in the maximum tensile force after thermal storage, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose this feature, the claimed properties are deemed to be inherent to the structure in the prior art since Jarre teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Jarre teaches a nonwoven structure formed from core-sheath fibers that contain PEN, its copolymer, or mixture containing PEN, including with PET, that has the PEN, copolymer or mixture (blend) as a binding component. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 7, Jarre teaches a ratio between the first polymer (binding fiber core) and the second polymer (binding fiber sheath) being 65:35 to 90:10 (Jarre, para 0051).
Regarding claim 12, Jarre teaches the fabric does not contain any further fibers (Jarre, para 0054), reading on a total proportion of PEN, copolymers, and/or blends thereof and a proportion of polyethylene terephthalate and/or co-polyethylene terephthalate being more than 80 wt% based on a total weight of the base body, including 100% wt.
Regarding claim 13, Jarre teaches an embodiment comprising further fibers in a proportion from 20 to 60% wt in relation to the overall weight of the main body (Jarre, para 0054).  As the core and sheath are both PEN, copolymers, or blends, a proportion of the PEN, its copolymers, and/or blends is 40% wt to 80% wt.

Claims 1-2, 4, 10-11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2015/0013295 to Uchiyama.
Regarding claims 1-2, 4, 10-11, and 19, Uchiyama teaches a nonwoven fabric (textile fabric, base body) necessarily having at least one layer comprising core-sheath fibers (C) having a polyester core and a polymerized polyester sheath that cause bonding between polyester fibers (B) and the core-sheath fibers themselves (Uchiyama, abstract, para 0041), reading on the core-sheath fiber being a binding component.  Uchiyama teaches the core including polyethylene naphthalate and the polyester constituting the sheath including copolymers of polyethylene naphthalate (PEN) having a lower melting point than the polyester constituting the core of the core sheath fiber (Id., para 0042-0043), reading on the binding component being obtaining by applying temperature above a glass transition temperature of a binding fiber sheath polymer, the copolymer of the core-sheath fiber (C), in which the sheath polymer contains copolymers.  In order to cause bonding, the sheath of the core-sheath fibers (C) would necessarily melt to form the thermal bond, reading on the binding component comprises a more or less deformed fiber structure as best understood by Examiner (claim 2).  
Regarding claims 4 and 19 and the claimed percent reduction in a maximum tensile force and/or increase in the maximum tensile force after thermal storage, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose this feature, the claimed properties are deemed to be inherent to the structure in the prior art since Uchiyama teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Uchiyama teaches a nonwoven structure formed from core-sheath fibers that contain a PEN copolymer sheath and a PEN core as a binding component. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
claim 10-11, Uchiyama teaches the nonwoven further comprising core-sheath fibers (A) and contains a core of polyethylene naphthalate (Uchiyama, para 0036), reading on the matrix fiber core polymer being the same as the binding fiber core polymer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/049027 to Freudenburg.
NOTE: US Pub. No. 2016/0222557 to Jarre is being used as an English translation of WO 2015/049027 for prior art mapping.
Regarding claims 1-2, 4, 7, 12-13, and 19, in the event it is shown that Jarre does not disclose the claimed invention with sufficient specificity, the invention is obvious because Jarre discloses the claimed constituents and discloses that they may be used alternatively or in combination.   It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fabric of Jarre, wherein the first polymer and the second polymer are selected to be PEN, its copolymer, or blend containing PEN, motivated by the desire of using predictably suitable first polymers and second polymers disclosed by Jarre and motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.


Claims 1-2, 4, 10-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0013295 to Uchiyama.
Regarding claims 1-2, 4, 10-11, and 19, in the event it is shown that Uchiyama does not disclose the claimed invention with sufficient specificity, the invention is obvious because Uchiyama discloses the claimed constituents and discloses that they may be used alternatively or in combination.   It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven fabric of Uchiyama, wherein core-sheath fibers (C) have a core including polyethylene naphthalate and the polyester constituting the sheath including copolymers of polyethylene naphthalate (PEN), motivated by the desire of using predictably suitable materials for the core and sheath disclosed by Uchiyama and motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Regarding claims 12-13, Uchiyama teaches the nonwoven having a content of core-sheath fiber (A) having a core of PEN preferably being 10 to 40% wt, a content of polyester fiber (B) of PEN preferably being 20 to 80% wt, and a content of the core-sheath fiber (C) preferably being 10 to 40% wt (Uchiyama, para 0035-0043, 0046).  The core of fiber (A), the fibers (B), and the fibers (C) are of PEN or PEN copolymers.  Therefore a total portion of PEN, copolymer, and/or blends and a portion of polyethylene terephthalate and/or co-polyethylene terephthalate at least overlaps with the claimed range of more than 80% by weight based on the total weight of the nonwoven (base body) (claim 12) and the claimed range of a portion of the PEN and its copolymer being 5 to 95% wt based on the total weight of the nonwoven (fabric).  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the amounts of the fibers (A), fibers (B) and fibers (C), and therefore the total proportion of PEN and its copolymer, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 

Claims 3, 4, 8-9, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0013295 to Uchiyama, as applied to claims 1-2, 4, 10-13, and 19 above in view of US Pub. No. 2011/0040009 to Shimida and 2014/0235128 to Shimada.
Regarding claims 3, 4, 8-9, and 16-18, Uchiyama is silent with regards to the crystallinity of the polyester constituting the sheath that is a copolymer of PEN (claims 3 and 16-18) and the difference in melting point of the being fiber sheath polymer and the binding fiber core polymer (claim 8).
However, Shimida teaches a polyethylene naphthalate fiber that are excellent in heat resistance which having high modulus having a crystallinity of 30 to 60% (Shimida, abstract, para 0011).  Shimida teaches a degree of crystallization of less than 30% fails to provide high tensile strength and modulus (Id., para 0032).  Shimada teaches the PEN fibers obtain have high melting point and high dimensional stability (Id., para 0095).  Additionally, Shimada teaches a nonwoven fabric having excellent heat resistance comprising polyalkylene naphthalate, such as polyethylene naphthalate, staple fibers (Shimada, abstract, para 0019), including core-sheath type composite fibers having a polymer that is melted by heat treatment after web forming and exerts an adhesion effect disposed in the sheath part and ordinary fiber having a melting point higher than these polymer by 20°C (claim 8) (Id., para 0024).  Shimada teaches the sheath being amorphous copolymer as an example (Id., para 0024), which means the sheath has a crystallinity lower than that of the core polymer.

Regarding claims 4 and 19 and the claimed percent reduction in a maximum tensile force and/or increase in the maximum tensile force after thermal storage, although the prior art does not disclose this feature, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a nonwoven structure formed from core-sheath fibers that contain a PEN copolymer sheath and a PEN core as a binding component having the claimed crystallinity and melting point difference. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 9, the prior art combination teaches the nonwoven comprising polyester fiber (B) that have high rigidity and impart rigidity to the nonwoven fabric (Uchiyama, para 0039).  The prior art combination establishes the use of a lower crystallinity polymer for the sheath of core-sheath fibers (C), including being amorphous.  The prior art combination also establishes tensile strength and modulus being associated with a crystallinity greater than 30% (Shimida, para 0032).  While the difference in crystallinity being the PEN copolymer sheath of the core-sheath fiber (C) (core/sheath binding fiber) and the rigid polyester fiber (B) (matrix), it would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of the prior art combination, wherein the difference in In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 19, the prior art combination teaches a ratio of core: sheath for fiber having a binding sheath being 50:50 by area (Shimada, para 0078).  While the weight ratio is not specified, the fiber (C) fiber are formed of PEN core and PEN copolymer sheath.  At a 50:50 cross sectional area ratio, the weight ratio would be between 90:10 to 10:90 since the density would have be different by more than 5 times.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0013295 to Uchiyama, as applied to claims 1-2, 4, 10-13, and 19 above in view of WO 2015/049027 to Freudenburg.
NOTE: US Pub. No. 2016/0222557 to Jarre is being used as an English translation of WO 2015/049027 for prior art mapping.
Regarding claims 5 and 20, Uchiyama is silent with regards to the cold crystallization temperature of the bind fiber sheath polymer (PEN copolymer).
However, Jarre teaches a nonwoven containing a first polymer, such as polyethylene naphthalate, its copolymer, and mixture containing, that acts are a binder and creates an adhesive bond (Jarre, abstract, para 0038, 0047).  Jarre teaches the first polymer having a cold crystallization temperature in the range from 70 to 150°C, preferably from 80 to 140°C (Id., para 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of Uchiyama, wherein the PEN copolymer sheath has a cold crystallization .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. No. 2003/0157322 to Boyd teaches a multi-structural filament comprising a single ingredient, such as polyethylene naphthalate, having two or more morphologies, including a core and sheath fiber with a core of higher crystallinity and sheath that is amorphous.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JENNIFER A GILLETT/               Examiner, Art Unit 1789